8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 1 of 21 - Page ID # 1130



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DALE E. BETTISWORTH, Personal
Representative of the Estate of Cathy                     8:17-CV-491
Jo Bettisworth, deceased,

                   Plaintiff,                   MEMORANDUM AND ORDER

vs.

BNSF RAILWAY COMPANY, f/k/a
Burlington Northern and Santa Fe
Railway Company,

                   Defendant.


      The plaintiff, Dale Bettisworth, alleges a claim pursuant to the Federal
Employers' Liability Act (FELA) regarding an injury sustained by his deceased
wife, Cathy Jo Bettisworth, in the course and scope of her employment with
the defendant, the BNSF Railway Company. Filing 1 at 1-2. The defendant
moves this Court for an order in limine excluding the testimony of the
plaintiff's two experts: Hernando R. Perez, Ph.D., M.P.H. (filing 83), and
Ernest P. Chiodo, M.D., J.D., M.S., M.B.A. (filing 86). The defendant asserts
that the opinions disclosed by both experts: (1) lack a scientifically valid basis,
(2) are not based on sufficient facts and data, (3) were reached absent
scientifically reliable methods and principles, and (4) lack reliable scientific
reasoning, methodology, and foundation as required by Fed. R. Evid. 702 and
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). Further, the
defendant moves for summary judgment, arguing that because the testimony
of the plaintiff's experts must be excluded, the plaintiff will be unable to prove
an essential element of his claim. Filing 91. For the reasons that follow, the
Court will deny the defendant's motions.
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 2 of 21 - Page ID # 1131




                          I. STANDARD OF REVIEW
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). On a motion for
summary judgment, facts must be viewed in the light most favorable to the
nonmoving party only if there is a genuine dispute as to those facts. Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). Credibility
determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the evidence are jury functions, not those of a judge. Id.


                               II. BACKGROUND
      Cathy Jo Bettisworth was employed by the defendant from 1979 to 2012,
and worked at the defendant's railyard in Alliance, Nebraska. Filing 1 at 2.
After starting off as a laborer on the diesel pit, in 1980, Cathy began working
as a hostler, a position she held for the duration of her employment. As a
hostler, her primary responsibility was moving locomotives from one location
to another within the Alliance railyard. Filing 97-3 at 3-4. Cathy retired from
the railroad in April 2012. Filing 97-3 at 2. She was diagnosed with
adenocarcinoma of the lung in October 2014, and passed away December 31,
2014. Filing 97-3 at 2-3; filing 106-5 at 3. The plaintiff alleges that Cathy was
exposed to a wide range of toxic and carcinogenic substances during the course
of her employment with the defendant. However, the motions currently before
the Court only concern Cathy's exposure to diesel exhaust, diesel fuel, and
benzene. The plaintiff alleges that the cumulative effect of Cathy's exposures
to diesel exhaust, diesel fuel, and benzene resulted in the development of her
lung cancer, and that her exposures were the result of the defendant's
negligence. Filing 1 at 1-3.


                                       2
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 3 of 21 - Page ID # 1132




      Dr. Hernando Perez was retained by the plaintiff to provide expert
testimony regarding the safety of the defendant's work environment, the
defendant's negligence, and Cathy's exposure to diesel exhaust, diesel fuel, and
benzene. Filing 96 at 9. The plaintiff's Fed. R. Civ. P. 26(a)(2) disclosures state
that Dr. Perez is expected to testify generally as to notice and foreseeability of
the hazards associated with Cathy's employment, including her exposure to
carcinogens, and the knowledge within the railroad industry of the hazards
associated with exposure to toxins. Filing 85-1 at 1.
      Dr. Perez received a Masters in Public Health from Emory University in
1998, and earned his Ph.D. from Purdue University in 2004. Dr. Perez has
certifications as an Industrial Hygienist from the American Board of Industrial
Hygiene, and as a Safety Professional by the Board of Certified Safety
Professionals. Filing 97-1 at 1. Dr. Perez is currently the lead industrial
hygienist and environmental hygiene program manager for the United States
Citizenship and Immigration Services (USCIS), United States Department of
Homeland Security. Prior to his employment with the USCIS, Dr. Perez was
an Associate Professor of Public Health, Department of Environmental and
Occupational Health at Drexel University School of Public Health. Dr. Perez
has authored several peer-reviewed publications regarding environmental
health and industrial hygiene.
      Dr. Ernest P. Chiodo was retained by the plaintiff to provide expert
testimony regarding the cause of Cathy's lung cancer. The plaintiff's Rule
26(a)(2) disclosures state that Dr. Chiodo will testify about the nature and
extent of Cathy's injury, as well as the general and specific causation of her
injury. Filing 88-1 at 1. Dr. Chiodo earned his Doctor of Medicine from Wayne
State University School of Medicine in 1983, and a Juris Doctorate from Wayne
State University School of Law in 1986. He has a Masters of Public Health


                                        3
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 4 of 21 - Page ID # 1133




from Harvard, a Masters of Science in Biomedical Engineering and a Masters
of Science in Occupational and Environmental Health Sciences from Wayne
State, a Masters of Science in Threat Response Management from the
University of Chicago, and a Masters of Science in Evidence-Based Health
Care from Oxford. Filing 100-1 at 1-2.
      Dr. Chiodo is licensed to practice medicine in Michigan, Illinois, Florida,
and New York. He is licensed to practice law in Michigan and Illinois. Dr.
Chiodo has board certifications from the American Board of Internal Medicine,
the American Board of Preventive Medicine in Occupational Medicine, the
American Board of Preventive Medicine in Public Health and General
Preventive Medicine, and the American Board of Industrial Hygiene as a
Certified Industrial Hygienist. Previously, he served as the Medical Director
and Manager of Medical and Public Health Services for the City of Detroit, and
has also served as an assistant professor of internal medicine and an adjunct
professor of law. Filing 100-1 at 4-5.


                               III. DISCUSSION
      Employers subject to FELA are required to provide and maintain a
reasonably safe place for their employees to work. Cowden v. BNSF Ry. Co.,
690 F.3d 884, 889 (8th Cir. 2012). Although FELA is to be liberally construed
to further Congress' remedial goal, it does not make the employer the insurer
of the safety of its employees while they are on duty. Consol. Rail Corp. v.
Gottshall, 512 U.S. 532, 543 (1994). FELA is premised on common law concepts
of negligence and injury. Urie v. Thompson, 337 U.S. 163, 181 (1949). The
railroad's duty to provide a safe workplace is a duty of reasonable care—that
which is reasonably foreseeable under like circumstances. CSX Transp. Inc. v.
McBride, 564 U.S. 685, 703 (2011). If an employer's negligence is established,
a relaxed standard for causation is applied. Id. The causation test is whether
                                         4
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 5 of 21 - Page ID # 1134




the employer's negligence played any part, no matter how slight, in causing
the injury for which damages are sought. Id.; Paul v. Mo. Pac. R.R. Co., 963
F.2d 1058, 1061 (8th Cir. 1992).
      Unless the causal connection between an injury and the alleged hazard
is obvious to a layman, expert evidence is required to establish the causal link.
Brooks v. Union Pac. R.R. Co., 620 F.3d 896, 899 (8th Cir. 2010). The cause of
Cathy's adenocarcinoma of the lung is not obvious to a layman, and, to be
established, requires expert testimony—even with the relaxed causation
standard required by FELA. Id. Rule 702 speaks to the admissibility of expert
testimony.


              A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if: (a) the expert's scientific, technical, or
      other specialized knowledge, will help the trier of fact to
      understand the evidence or to determine a fact in issue; (b) the
      testimony is based on sufficient facts or data; (c) the testimony is
      the product of reliable principles and methods; and (d) the expert
      has reliably applied the principles and methods to the facts of the
      case.


      A trial court is charged with a gatekeeping responsibility to ensure that
all Rule 702 expert testimony and evidence to be admitted is both relevant and
reliable. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999); United States
v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016). In screening expert testimony,
the trial court must assess whether evidence based on scientific, technical, or
other specialized knowledge is useful for the jury, whether the witness is


                                        5
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 6 of 21 - Page ID # 1135




qualified, and whether the evidence is trustworthy or reliable in an evidentiary
sense. Lauzon v. Senco Prod., Inc., 270 F.3d 681, 686 (8th Cir. 2001). Relevance
concerns whether the expert's reasoning or methodology is applied properly to
the facts at issue. Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th
Cir. 2006). Testimony is relevant if it is "sufficiently tied to the facts of the case
that it will aid the jury in resolving a factual dispute." Daubert, 509 U.S. at
591.
       The trustworthiness or reliability of an expert's testimony is measured
by evaluating whether the methodology underlying the expert's conclusions is
scientifically valid. Id. at 589-90; Barret v. Rhodia, Inc., 606 F.3d 975, 980 (8th
Cir. 2010). Factors to consider when assessing reliability include; (1) whether
the expert's theories have been tested, (2) whether the expert's theories have
been subject to peer review or publication, (3) whether there is a known or
potential error rate, (4) whether there are controlling standards, (5) whether
the theory or technique is generally accepted in the relevant scientific
community, (6) whether the expertise was developed for litigation or naturally
flowed from research, and (7) whether the expert ruled out other alternative
explanations. Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012);
Polski v. Quigley Corp., 538 F.3d 836, 839 (8th Cir. 2008). The reliability
inquiry is intended to be fact specific and flexible, with the trial court using,
adapting, or rejecting factors as the particular case demands. Russell, 702 F.3d
at 450.
       The trial court should focus its reliability inquiry on principles and
methodology, not on the conclusions that are generated. Kuhn v. Wyeth, Inc.,
686 F.3d 618, 625 (8th Cir. 2012). The Eighth Circuit Court of Appeals has
drawn a distinction between challenges to scientific methodology, and
challenges to the application of that scientific methodology. United States v.


                                          6
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 7 of 21 - Page ID # 1136




Gipson, 383 F.3d 689, 696 (8th Cir. 2004). In general, deficiencies in the
application of scientific methodology go to the weight of the expert's testimony,
not to its admissibility. Id. It is up to the opposing party to challenge the factual
basis for an expert's opinion in cross-examination. Bonner v. ISP Techs., Inc.,
259 F.3d 924, 929 (8th Cir. 2001).
      "Vigorous cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and appropriate
means of attacking shaky but admissible evidence." Daubert, 509 U.S. at 596.
"As long as the expert's scientific testimony rests upon 'good grounds, based on
what is known' it should be tested by the adversary process with competing
expert testimony and cross-examination, rather than excluded by the court at
the outset." Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557, 562 (8th Cir.
2014) (quoting Daubert, 509 U.S. at 590).
      Standards regarding proof of causation under FELA and the standards
for admission of expert testimony under Fed. R. Evid. 702 are distinct issues
and do not affect one another. Claar v. Burlington Northern R. Co., 29 F.3d
499, 503 (9th Cir. 1994).
                             1. DR. PEREZ' OPINIONS
      The defendant argues that Dr. Perez' opinions regarding foreseeability
and notice are not admissible because "his dose estimate was not reached as a
product of techniques subject to objective, independent validation in the
scientific community." Filing 84 at 6. Fatally absent from Dr. Perez' analysis,
the defendant argues, is his lack of knowledge regarding Cathy's specific
workplace or work duties, his failure to interview "anyone who observed
Decedent or did the same work as her for the majority of her career," and his
rejection of the defendant's own industrial hygiene exposure studies. Filing 84
at 6-7.


                                         7
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 8 of 21 - Page ID # 1137




      The Court finds the defendant's arguments to be without support in the
record, and in one respect, perhaps simply inaccurate. First, it should be noted
that the defendant does not dispute Dr. Perez' qualifications to testify as an
expert in the fields of industrial hygiene and occupational health. Nor could it
reasonably do so. The facts and data that Dr. Perez relied on for his opinions
came from the plaintiff's deposition, and Dr. Perez' interview of the plaintiff,
as well as from articles in several peer-reviewed publications, standard
textbooks, and governmental publications. Dr. Perez reported reviewing
information found on several websites, including websites for the Occupational
Safety and Health Administration (OSHA), the National Institute for
Occupational Safety and Health (NIOSH), the Environmental Protection
Agency, the Agency for Toxic Substances and Disease Registry, the National
Cancer Institute, the National Institute of Environmental Health Sciences,
and the International Agency for Research on Cancer. Filing 97-3 at 1. Dr.
Perez also reviewed BNSF records, which included Cathy's employee records,
and several BNSF industrial hygiene reports and documents. Filing 97-3 at 12;
filing 97-2 at 18.
      Contrary to the defendant's representation, Dr. Perez obtained a first-
hand account of Cathy's exposure to diesel exhaust from the plaintiff. Both
Cathy and the plaintiff were hostlers in the Alliance railyard between 2002
and the plaintiff's retirement in 2010. Filing 97-3 at 3. According to the
plaintiff, a hostler's primary job responsibility was moving locomotives from
one location to another within the Alliance railyard. Hostlers were regularly
required to operate locomotives in the direct path of diesel exhaust emissions
from other locomotives in the railyard. It was also common for a hostler to
operate a locomotive in reverse (long hood first), which meant the hostler would
be driving into the locomotive's exhaust, thus entraining greater quantities of


                                       8
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 9 of 21 - Page ID # 1138




exhaust into the enclosed locomotive cab workspace. The locomotives that the
hostlers used were usually older, and did not have air conditioning. As such,
the windows of the cabs were usually open. Filing 97-2 at 16. The plaintiff told
Dr. Perez that it smelled like diesel fuel whenever he was outside in the
railyard, and hostlers were constantly around diesel fuel or diesel exhaust. The
plaintiff estimated that on average, a hostler would spend five hours out of an
eight-hour day in an idling locomotive, or transiting a locomotive to a different
location. Filing 97-3 at 3.
      In his report, Dr. Perez opined that Cathy was chronically exposed to a
varying magnitude of diesel exhaust over the course of her employment. Filing
97-3 at 3. Occupational exposure to diesel exhaust occurs along a continuum,
and is dependent on factors such as source proximity and intensity, the use of
personal protective equipment, and the degree to which the work environment
is enclosed. Lacking objective and specific exposure dates, Dr. Perez identified
several approaches that are used to estimate historical occupational exposure.
Filing 97-3 at 8. The approach he selected was the industrial hygienist expert
assessment, which, according to the literature, could provide accurate
subjective estimates of mean exposures. Dr. Perez identified relevant
determinates with respect to Cathy's work environment, and, in his
professional judgment, weighed the affect each determinate would have on
exposure.
      The determinates Dr. Perez considered were that Cathy spent a
significant amount of time in a locomotive cab with open windows in the
presence of other locomotives where entrainment of diesel exhaust would
result from multiple sources. He also considered the relatively enclosed nature
of a locomotive cab, and the workplace descriptions provided by the plaintiff.
Dr. Perez then considered peer-reviewed literature in terms of diesel exhaust


                                       9
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 10 of 21 - Page ID # 1139




concentrations for certain settings, as well as the defendant's reported data
regarding average levels and ranges of diesel exhaust concentration. Filing 97-
2 at 14.
      The defendant criticizes Dr. Perez' analysis regarding Cathy's exposure
for not including the testing done at the Alliance railyard. Filing 84 at 7.
However, Dr. Perez did consider the defendant's testing results, and found
them to not be representative of Cathy's exposure, inconsistent with the
reported concentrations in peer-reviewed literature, and well below what the
defendant reports in its HAZCOM training as representative diesel exhaust
levels that can be found in a railroad environment. Filing 97-2 at 18-19.
      Exposure to diesel exhaust is measured by assessing element carbon.
Filing 97-2 at 10. The peer-reviewed literature cited by Dr. Perez describes
three estimated elemental carbon exposure range categories of diesel exposed
workers—high (27-658 µg/m3), intermediate (<50 µg/m3), and low (<25 µg/m3).
Filing 97-3 at 6. The highest exposure levels were found in enclosed
underground worksites such as mines. The intermediate exposure levels were
generally reported for above-ground, semi-enclosed environments. The lowest
levels were associated with enclosed areas that were separated from the diesel
source; for example, drivers, train crews, surface miners, and parking
attendants. Filing 97-2 at 14-15.
      Dr. Perez estimated that Cathy's average exposure to diesel exhaust
while working as a hostler for the defendant was "consistent with the upper
quartile of the low range, with frequent excursions into the intermediate
range." Filing 97-3 at 6. When asked to further specify, he opined that he was
confident that Cathy's average exposure level would fall somewhere between
18 and 25 µg/m3, but he would expect her exposure concentrations to be above
25 µg/m3 while she was in a locomotive cab. Filing 97-2 at 15. Dr. Perez


                                      10
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 11 of 21 - Page ID # 1140




reported that the excess risk of lung cancer due to lifetime occupational
exposures to elemental carbon of 25 µg/m3 is estimated at 689 per 10,000
workers. The excess risk for lifetime occupational exposures of 10 µg/m3 is
estimated at 200 per 10,000 workers. Both exposure risks exceed the OSHA
goal of limiting excess risks of cancer associated with lifetime exposure to
carcinogens to 1 per 1,000 workers, and the NIOSH risk management limit for
carcinogens of 1 excess cancer death per 10,000 workers. Filing 97-3 at 7.
      Finally, Dr. Perez reported that there is documented scientific research
assessing the carcinogenic nature of diesel exhaust dating back to 1954, and
that since that time, the association between diesel exhaust exposure and
cancer has been well established. Filing 97-3 at 7. He reported that the EPA
concludes that "human evidence from occupational studies is considered
strongly supportive of a finding that diesel exhaust exposure is causally
associated with lung cancer." Id.
      The defendant has done nothing to point the Court to any deficiencies in
Dr. Perez' methodology or the principles he relied on in formulating his
opinions. Dr. Perez' report was supported with clear reference to the data and
peer-reviewed literature he relied on. He directly and without equivocation
answered all questions posed in his deposition. The Court has no basis to find
that the methodology underlying Dr. Perez' conclusions and opinions is not
scientifically valid, or that he failed to properly apply his described
methodology to the data that he found important to the issues concerning
Cathy's lung cancer.
      Instead of impeaching Dr. Perez' methodology, the defendant primarily
questions the data that Dr. Perez relied on for his opinions. The defendant
argues that Dr. Perez never worked in a railyard, and did not have first-hand
knowledge of what a hostler did, or of the Alliance railyard. Further, the


                                      11
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 12 of 21 - Page ID # 1141




defendant implies that Dr. Perez did not have first-hand knowledge of Cathy's
specific exposures to diesel exhaust. Filing 84 at 6-7. But, Dr. Perez' knowledge
regarding the defendant's worksite, and Cathy's specific exposures came from
her husband, the plaintiff, who worked the same job at the same location as
Cathy for eight years. The defendant's argument in this regard is without
merit.
      The Court finds that Dr. Perez' testimony is admissible under Rule 702
and Daubert. The defendant does not substantively challenge Dr. Perez'
scientific methodology, but challenges the application of that methodology. The
defendant's criticisms go to the weight of Dr. Perez's testimony, not its
admissibility. Dr. Perez interviewed, and read the deposition testimony of,
Cathy's husband, the plaintiff, who had first-hand knowledge of Cathy's
exposure to diesel exhaust and the defendant's workplace. Dr. Perez relied on
peer-reviewed studies and literature, as well as authoritative government
publications, in forming his opinions and conclusions. Based on this data, Dr.
Perez was able to estimate, to a reasonable degree of certainty, Cathy's lifetime
exposure to diesel exhaust, and correlate her exposure to an increased risk of
developing lung cancer. To prove exposure levels, a plaintiff need only make a
threshold showing that he or she was exposed to toxic levels known to cause
the type of injury suffered. Mattis v. Carlon Elec. Products, 295 F.3d 856, 860-
61 (8th Cir. 2002).
      Expert testimony should be admitted if it advances the jury’s
understanding of the facts that must be determined. Robinson v. GEICO Gen.
Ins. Co., 447 F.3d 1096, 1100 (8th Cir. 2006). The defendant’s remedy is
vigorous cross-examination and the presentation of its own evidence, expert or
otherwise, to counter the weight of Dr. Perez’ opinions. See, Daubert, 509 U.S.




                                       12
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 13 of 21 - Page ID # 1142




at 596. The defendant’s remedy is not exclusion of Dr. Perez’ opinions by this
Court.
      Dr. Perez' methodology was reasonable in light of his expertise in the
fields of industrial and environmental hygiene. Dr. Perez has the qualifications
and expertise to express opinions regarding foreseeability and notice with
respect to Cathy's injury and the defendant's negligence.
                           2. DR. CHIODO'S OPINIONS
      Proof of causation in a toxic tort case requires evidence showing general
causation—that the identified toxin has the capacity to cause the injury
suffered by the plaintiff in persons subject to the same exposure level as the
plaintiff—and specific causation—that the toxin was a cause of the plaintiff's
injury. Mattis, 295 F.3d at 860. Here, the defendant criticizes Dr. Chiodo's
opinion on general causation because he reached his conclusion before
researching relevant peer-reviewed literature. The defendant also criticizes
Dr. Chiodo for not utilizing the Bradford Hill criteria to arrive at his opinion
on general causation. Filing 87 at 7-8. Regarding Dr. Chiodo's specific
causation opinion, the defendant asserts that Dr. Chiodo did not properly
perform a differential diagnosis, and did not provide a dosage level regarding
Cathy's diesel exhaust exposure.      Filing 87 at 9, 14. The Court finds the
defendant's arguments to be without support in the record.
      Dr. Chiodo's report certainly lacks detail, but sufficiently discloses and
supports his opinions on general and specific causation. Filing 100-3. Dr.
Chiodo reports reviewing Cathy's medical records from several providers,
Cathy's medical billing records, the plaintiff's deposition transcript, and Dr.
Perez' report. Filing 100-3 at 2-3. Dr. Chiodo also interviewed the plaintiff. His
report identifies several articles from peer-reviewed scientific and medical




                                       13
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 14 of 21 - Page ID # 1143




publication and other texts, primarily in support of his opinion on general
causation. Filing 100-3 at 3-9.
      Dr. Chiodo's opined that Cathy's exposure to diesel exhaust during the
course of her employment with the railroad was a significant contributing
factor in her development of adenocarcinoma of the lung. Filing 100-3 at 9. He
concluded that Cathy had "long and intense exposures to the known lung
carcinogen, diesel exhaust, during the course of her employment for the
railroad." Id. Dr. Chiodo reported that diesel exhaust is known to be a lung
carcinogen, and that railroad work is known to cause an increased risk of
adenocarcinoma of the lung. In terms of exposure, Dr. Chiodo testified that he
relied on Dr. Perez' report (filing 100-2 at 15), which identified an increased
risk of developing lung cancer from exposure to diesel exhaust at various
exposure levels that Dr. Perez concluded were consistent with Cathy's
employment with the defendant (filing 97-3 at 6-7).
      In his deposition, Dr. Chiodo was asked what he did in this case to
determine whether diesel exhaust caused lung cancer generally. Filing 100-2
at 21. He answered:


      Well, I knew that already as part of my knowledge, training, and
      experience. So I didn't have to determine it. It's like asking me
      what—how do I know that a blocked coronary artery causes a mild
      cardio infarction. Well, I know that. How do I know that? I'm a
      doctor. I have training.


Filing 100-2 at 21.
      Dr. Chiodo agreed that he first arrived at his opinion that diesel exhaust
causes lung cancer, and then looked for literature that corroborated his


                                      14
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 15 of 21 - Page ID # 1144




opinion. He explained that the literature search wasn't done to educate
himself, but was done to corroborate what he already knew for the purposes of
litigation. Id. As this line of questioning continued, Dr. Chiodo, citing his
Masters of Science from Oxford in Evidence-Based Healthcare, said, "I already
knew that evidence-based medicine supports the assertion that diesel exhaust
causes lung cancer. So there's no need to do a systematic review of the
literature." Filing 100-2 at 22.
      The defendant argues that Dr. Chiodo's general causation opinion is not
admissible because it rests "solely on the assertion that Decedent was exposed
to diesel and that she died of adenocarcinoma," and his review of information
that generated his opinion was limited. Filing 87 at 6-7. The defendant also
faults Dr. Chiodo for reaching his conclusion first, and then finding
corroboration for his already formed opinion in peer-reviewed literature. Filing
87 at 7.
      There would be good reason to preclude testimony from an expert who
formed his or her opinions before reading the relevant literature, if that expert
was not sufficiently familiar with the field to diagnose the cause of a plaintiff's
condition without first reviewing that literature. See Claar, 29 F.3d at 502. But
here, the defendant does not claim that Dr. Chiodo is insufficiently familiar
with the disease of adenocarcinoma, and its potential causes, to form an
opinion without first reviewing the relevant literature. Instead, the defendant
claims that Rule 702 requires that literature must be reviewed before opining
on general causation, notwithstanding, as the defendant acknowledges, "Dr.
Chiodo's   extensive    education,    personal    knowledge,    experience    and
qualifications." Filing 87 at 6.
      The Court disagrees. There is no single requirement for admissibility as
long as the proffer indicates that the expert's testimony and evidence is reliable


                                        15
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 16 of 21 - Page ID # 1145




and relevant. Klingenberg v. Vulcan Ladder USA, LLC, 936 F.3d 824, 829 (8th
Cir. 2018). The objective of Daubert "is to make certain that an expert, whether
basing testimony upon professional studies or personal experiences, employs
in the courtroom the same level of intellectual rigor that characterizes the
practice of an expert in the relevant field." Kumho Tire, 526 U.S. at 152. The
defendant does not criticize the intellectual rigor of Dr. Chiodo's general
causation opinion, only the manner in which it was expressed. Further, the
defendant does not assert or argue that the literature Dr. Chiodo claimed
corroborated his opinions on causation, actually fails to corroborate his
causation opinions. See Mitchell v. Gencorp Inc., 165 F.3d 778, 780 (10th Cir.
1999) (experts excluded where no article the physician experts produced
showed a causal link between the toxin and the injury).
      Neither does the Court find the defendant's Bradford Hill criteria
argument meritorious. The Bradford Hill criteria is an epidemiological study
approach employed to assess when an association can truly be deemed causal.
In re Lipitor (Atorvastatin Calcium) Marketing, Sales Practices and Products
Liability Litigation, 892 F.3d 624, 638 (4th Cir. 2018); In re Neurontin
Marketing, Sales Practices, and Products Liability Litigation, 612 F. Supp. 2d
116, 132-33 (D. Mass. 2009). Dr. Chiodo's opinion does not rest on what he
subjectively believes is an association between diesel exhaust, railroad
employment, and adenocarcinoma of the lung. It rests on his education,
personal knowledge, experience and qualifications as a licensed physician, as
well as on the several peer-reviewed articles he cited in his report as
corroborative of his opinion. Although the Bradford Hill criteria may be useful
in establishing causation, it is by no means required as a prerequisite for a
general causation opinion, and the failure to utilize Bradford Hill does not
preclude admission of an expert's testimony and evidence pursuant to Daubert.


                                      16
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 17 of 21 - Page ID # 1146




In re Celexa and Lexapro Products Litigation, 927 F. Supp. 2d 758, 766 (E.D.
Mo. 2013).
      “Vigorous cross-examination, presentation of contrary evidence, and
careful instruction on the burden of proof are the traditional and appropriate
means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.
It is not the province of this Court to weigh or assess the correctness of Dr.
Chiodo’s opinions. Johnson, 754 F.3d at 562. That is the function of the jury.
See Kumho Tire Co., 526 U.S. at 153.
      Regarding specific causation, the defendant argues that Dr. Chiodo did
not properly perform a differential diagnosis. A reliable differential diagnosis
provides a valid foundation for admitting expert testimony regarding medical
causation. Turner v. Iowa Fire Equipment Co., 229 F.3d 1202, 1208 (8th Cir.
2000); Bland v. Verizon Wireless, (VAW) LLC, 538 F.3d 893, 897 (8th Cir. 2008).
A properly performed differential etiology first rules in plausible causes, and
then systematically rules out causes that are less plausible until the most
plausible cause or causes remain. Kirk v. Schaeffler Group USA, Inc., 887 F.3d
376, 392 (8th Cir. 2018).
      Dr. Chiodo was asked to identify the known causes of adenocarcinoma of
the lung. He identified (1) smoking cigarettes, (2) exposure to diesel exhaust,
(3) exposure to radon or radiation, and (4) genetic predisposition. Filing 100-2
at 13. Dr. Chiodo ruled in cigarette smoking based on Cathy's history that she
was born in 1952, and started smoking when she was seventeen years old. Dr.
Chiodo was not aware of any gaps or breaks in her smoking, and, accordingly,
could rule in, but not rule out, cigarette smoking as a possible cause of Cathy's
lung cancer. Filing 100-2 at 14. Dr. Chiodo ruled in Cathy's exposure to diesel
exhaust based on the number of years she worked as a hostler for the railroad,
and based on Dr. Perez' opinions on Cathy's estimated exposure level. Filing


                                       17
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 18 of 21 - Page ID # 1147




100-2 at 15, 23-24. Dr. Chiodo ruled out exposure to radon and a genetic
predisposition, finding each to be less plausible causes of Cathy's lung cancer.
He was not aware of any record or report indicating that Cathy had been
exposed to radon, or that her cancer was idiopathic, based on a genetic
predisposition. Filing 100-2 at 30-31.
      Similar to its criticism regarding general causation, the defendant
argues that Dr. Chiodo failed to use any methodology to assess the cause of
Cathy's adenocarcinoma. Filing 87 at 12. But again, Dr. Chiodo's differential
diagnosis does not rest on what he subjectively believes are associations with
respect to adenocarcinoma of the lung. It rests on his education, personal
knowledge, experience and qualifications. As a medical professional, Dr.
Chiodo personally possesses a fund of medical knowledge, experience, and
expertise. A "methodology" would not be necessary to tap his fund of medical
knowledge. See, Kumho Tire, 526 U.S. at 150. For example, what
"methodology" would Dr. Chiodo use to link cigarette smoking to lung cancer?
Cigarette smoking, radon exposure, and a genetic predisposition are not
merely factors observed as being associated with lung cancer. Each is widely
known, and well-established, as potential causes of lung cancer.
      To the extent that the defendant argues Dr. Chiodo did not sufficiently
investigate Cathy's possible radon exposure or genetic predisposition, a
differential diagnosis expert opinion can be reliable with less than full
information. Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557, 564 (8th Cir.
2014). Further, experts are not required to rule out all possible causes when
performing a differential diagnosis analysis. Id. at 563; Kirk, 887 F.3d at 392.
These considerations all go to the weight to be given to the testimony by the
factfinder, not the admissibility of the expert's testimony. Id. It cannot be said
enough—cross-examination and the presentation of contrary evidence are the


                                         18
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 19 of 21 - Page ID # 1148




tools used in the adversarial process to counter the weight of an opponent’s
expert testimony, not exclusion by the Court. Daubert, 509 U.S. at 590.
         Finally, the defendant asserts that Dr. Chiodo failed to proffer an
estimate of Cathy's level of exposure with respect to his specific causation
opinion. Filing 87 at 14. The defendant is correct, but its assertion is not
particularly relevant. Dr. Chiodo testified that he relied on Dr. Perez' report
for data on Cathy's diesel exhaust exposure. Filing 100-2 at 15. Dr. Perez
concluded that Cathy's average exposure levels would fall somewhere between
18 and 25 µg/m3, and he would expect her exposure concentrations to be above
25 µg/m3 while she was in a locomotive cab. Filing 97-2 at 15. Dr. Perez also
reported that excess risks of lung cancer due to lifetime occupational exposures
to elemental carbon of 25 µg/m3 is estimated at 689 per 10,000 workers, and
the excess risk for lifetime occupational exposures of 10 µg/m3 is estimated at
200 per 10,000 workers. Both exposure risks exceed the OSHA and NIOSH
goals of limiting excess risks of cancer associated with lifetime exposure to a
carcinogen.
         "An expert may base an opinion on facts in the case that the expert has
been made aware of or personally observed." Fed. R. Evid. 703. Dr. Chiodo was
not required to identify a mathematically precise dosage of Cathy's exposure
to diesel exhaust, but only evidence which a reasonable person could use to
conclude that Cathy's exposure to diesel exhaust during the course of her
employment with the defendant was, more likely than not, a cause, no matter
how slight, of her adenocarcinoma of the lung. See Bednar v. Bassett Furniture
Mfg. Co., Inc., 147 F.3d 737 (8th Cir. 1998).1


1   The Court is aware that Dr. Chiodo’s specific causation opinion was found to be inadmissible
in two recent cases in this district. See West v. Union Pac. R.R. Co., No. 8:17-CV-036, 2020


                                               19
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 20 of 21 - Page ID # 1149




       Daubert calls for the liberal admission of expert testimony. Johnson, 754
F.3d at 562. Doubts regarding the usefulness of expert testimony are resolved
in favor of admissibility. United States v. Finch, 630 F.3d 1057, 1062 (8th Cir.
2011). Exclusion of an expert's opinion should occur only if it is so
fundamentally unsupported that it can offer no assistance to a jury. Hose v.
Chicago Northwestern Transp. Co., 70 F.3d 968, 974 (8th Cir. 1995). The Court
concludes that the experts' opinions here rest on solid grounds, “based on what
is known" and must be admitted. Daubert, 509 U.S. at 590. The experts'
opinions are to be challenged in the adversarial process—with vigorous cross-
examination and the testimony of competing experts—not with exclusion by
the Court. Id.
       The Court finds that the plaintiff's experts' methodology is scientifically
valid, and can be applied to the facts of this case. The methodology used, and
opinions expressed, are sufficiently reliable to assist a jury in resolving
questions of fact. The defendant's motion to exclude the plaintiff's experts will
be denied. Since the plaintiff's experts' testimony will be admitted, there are
several issues of fact for a jury to determine, as noted throughout this opinion.
Accordingly, the defendant's motion for summary judgment will also be denied.


       IT IS ORDERED:

       1.     The defendant's motion in limine to exclude Dr. Perez'
              testimony (filing 83) is denied.



WL 531994, *5-6 (D. Neb. Feb. 3, 2020); Harder v. Union Pac. R.R. Co., No. 8:18-CV-058,
2020 WL 469880, *5-6 (D. Neb. Jan. 29, 2020). In those cases, unlike here, Dr. Chiodo was
unaware of the specific details of the plaintiff’s exposure to the toxin, and he was also not
aware of Dr. Perez’ reports in those cases regarding each plaintiff’s specific exposure.

                                              20
8:17-cv-00491-JMG-CRZ Doc # 111 Filed: 06/29/20 Page 21 of 21 - Page ID # 1150




     2.    The defendant's motion in limine to exclude Dr. Chiodo's
           testimony (filing 86) is denied.


     3.    The defendant's motion for summary judgment (filing 91) is
           denied.


     Dated this 29th day of June 2020.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                      21
